Citation Nr: 0125707	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  92-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



DECISION TO VACATE

The appellant had active military service from February 1943 
to January 1946.  

Service connection for a back disability was denied in a 
December 1981 Board decision.  In a June 1984 reconsideration 
decision, the Board affirmed its December 1981 decision on 
the basis that that decision had not involved obvious error.  
In an April 1989 decision, the Board, in again denying 
service connection for a back disorder, determined that the 
appellant had not submitted new and material evidence so as 
to provide a new factual basis that would permit the claim to 
be reopened.  Service connection for a chronic back disorder 
was again denied in a June 1994 Board decision, which 
concluded that new and material evidence had not been 
submitted since the April 1989 Board decision, that the April 
1989 decision was final, and that the claim for service 
connection for a back disorder was not reopened.  

In a June 22, 2000, appellate decision, the Board found that 
the appellant, pursuant to an August 1984 attempt to reopen 
his claim of entitlement to service connection for a back 
disorder, had submitted new and material evidence subsequent 
to the December 1981 Board decision, and that Board, in its 
April 1989 decision had not correctly applied the statutory 
and regulatory provisions extant at that time, and therefore, 
had committed clear and unmistakable error in not reopening 
the claim.  

Under 38 C.F.R. § 20.1406(a), a decision of the Board that 
revises a prior Board decision on the grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision.  Because the 
June 2000 Board decision determined that the April 1989 Board 
decision was clearly and unmistakably erroneous in not 
reopening the appellant's claim, the April 1989 decision no 
longer existed.  Consequently, it follows that the June 1994 
Board decision, which concluded that the April 1989 Board 
decision was final and that the 

claim was not reopened, is no longer a valid decision and 
cannot stand.  Therefore, the Board's June 29, 1994, decision 
is hereby vacated.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7252 (West 
1991), only a decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Veterans Appeals. 
This vacate decision does not constitute a decision of the 
Board on the merits of your appeal.  


